Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	This action is a non-final office action in response to application 17/207,035 filed on March 19, 2021. Claim(s) 1-8 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on March, 19, 2020, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition unit configured to,” in Claim(s) 1 and 5-6.
“an accommodation position determination unit configured to,” in Claim 1
“a use fee determination unit configured to,” in Claim(s) 1, 3-4, and 6-7
“a communication unit configured to,” in Claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-8 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity that is able to gather vehicle information, which, will be used to determine a parking space and a parking fee for the parking space. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). Claim 1 recites “acquire information including at least one of specifications of the moving body and traveling performance of the moving body when the moving body enters the accommodation area,” “determine an accommodation position of the moving body based upon the information,” and “determine a use fee of the accommodation area based upon at least one of the information and the accommodation position,” function(s) can be merely managing certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). For instance Claim 1 is similar to an entity receiving vehicle information, which, the entity can determine a parking space and a fee associated with that parking space based on the vehicle information. The mere recitation of generic computer components (Claim 1: an acquisition unit, an accommodation position determination unit, a use fee determination unit, and a management device) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim 1 recite(s) the above abstract idea(s). 

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “acquire,” “determine,” and “determine,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an acquisition unit, an accommodation position determination unit, and a use fee determination unit, and a management device). Examiner, notes, that the acquisition unit, accommodation position determination unit, the use fee determination unit, and the management device, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive vehicle information and determine parking information, which, is no more than “applying,” the judicial exception. Examiner, further, notes that the management device, i.e., “determining,” is insignificant extra- solution activity. Similar to, In re Brown, the court found that cutting hair after first determining the hair style merely insignificant application, which, is a form of insignificant extra- solution activity (See, MPEP 2106.05(g)). Here, the management device will determine an accommodation position and a usage fee for the accommodation position after acquiring vehicle information, which at best is insignificant application thus insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., management device) was considered insignificant extra-solution activity, see above analysis. Here, the “management device,” is well-understood, routine, and conventional. Similar to, Symantec, the court found receiving or transmitting data over a network is merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the management device is able to receive information from other device via a network, see applicant’s specification paragraph(s) 0016-0017 and  0032, thus amounting to merely being a well-understood, routine, and conventional computer functions. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
	
	Claim(s) 2-4 and 6-7: The various metrics of Claim(s) 2-4 and 6-7 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 5: The additional limitation(s) of describing “communicating,” and “acquire,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “communicate with the moving body or a user of the moving body,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication unit, a terminal device, and acquisition unit. Examiner, notes that the communication unit, the terminal device, and the acquisition unit are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 5 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Claim 8: The additional limitation(s) of describing “allowing,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “the accommodation area includes a boarding area for allowing the user to get on and off,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the management device and moving body. Examiner, notes that the management device and moving body are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “moving body,” automatically, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering and picking up a passenger. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move to pickup and drop-off a passenger. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link moving the moving body, which, does no more than merely confine the use of the abstract idea to a vehicle pickup/drop-off of an passenger and thus fails to add an inventive concept to the claims. For the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-8 above do not include additional elements
that are sufficient to amount to significantly more than the judicial exception. As
discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925).
	Regarding Claim 1, Burdick, teaches an accommodation area management device, which manages an accommodation area for accommodating a moving body, the accommodation area management device comprising:
an acquisition unit configured to acquire information including at least one of specifications of the moving body and traveling performance of the moving body when the moving body enters the accommodation area. (Paragraph 0030)(Burdick teaches a measuring device can include one or more sensors (i.e., acquisition unit), which, the sensor can be configure to measure the length (i.e., specification) of a vehicle parked in a selected parking area (i.e., accommodation area). Examiner, respectfully, notes that the system merely needs to compute ‘at least one of,’ out of the above list as the above limitation is being interrupted to be in the ‘disjunctive,’ which, is based on applicant’s specification paragraph 0049, as the vehicle information provided and received by the acquisition unit can include ‘the size of the vehicle M, the allowable space with other adjacent vehicles which can be allowed in the parking lot PA, the minimum turning radius of the vehicle M, the sensing performance of the vehicle M, or the like’)

a use fee determination unit configured to determine a use fee of the accommodation area based upon at least one of the information and the accommodation position. (Paragraph 0035)(Burdick teaches the length of the vehicle to be parked in the parking area may be determined by a sensing device. The range of lengths the vehicle falls within may then be determined and once the length range is identified the parking fee value (i.e., use fee) for the length range of the vehicle may be identified, which, the fee collection device (i.e., use fee determination) will collect the parking fee by multiplying the base parking fee by the length of the vehicle, see paragraph 0033. Examiner, respectfully, notes that the system merely needs to determine a fee by ‘at least one of,’ out of the above list as the above limitation is being interrupted to be in the ‘disjunctive,’ which, is based on applicant’s specification paragraph 0050, as the use fee is determined by ‘determine the use fee of the parking lot PA based upon the vehicle information, may determine the use fee of the parking lot PA according to the parking position determined based upon the vehicle information, and may determine the use fee of the parking lot PA based upon both the determined parking position and the vehicle information’)
	With respect to the above limitations: while Burdick teaches a system that can determine the length of the vehicle, which, the length of the vehicle will be used to determine the fee for the parking space. However, Burdick, doesn’t explicitly teach determining an accommodation position of the moving body based on the vehicle size. 
	But, Alsuwaidi in the analogous art of parking, teaches an accommodation position determination unit configured to determine an accommodation position of the moving body based upon the information. (Paragraph 0112)(Alsuwaidi teaches a controller (i.e., accommodation position determination unit) can determine the size type of the vehicle and the approximate position (i.e., accommodation position) of the vehicle with the parking slot based on the pre-configured criterion. Examiner, respectfully, notes that the controller receives parking slot size and the size type of the vehicle from the sensors, which, the pre-configured criterion is based on that received information from the one or more sensors)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick, by incorporating the teachings of determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent improper parking of a vehicle by taking into account the vehicle and parking space size. (Alsuwaidi: Paragraph 0003)

	Regarding Claim 2, Burdick/Alsuwaidi, teaches all the limitations as applied to Claim 1 and 
the specifications of the moving body include the size of the moving body. (Paragraph 0030)(Burdick  teaches that the sensor is configured to measure the length (i.e., size) of the vehicle)
the use fee determination unit increases the use fee as the size of the moving body is larger. (Paragraph 0007)(Burdick teaches that a parking fee can be calculated so that a longer vehicle (i.e., larger) is charged more (i.e., increases the use fee as the size of the moving body is larger) than a shorter vehicle for parking in the selected area)

	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925), as applied to Claim 2, and further in view of Scholz (WO 2021073710 A1).
	Regarding Claim 3, Burdick/Alsuwaidi, teaches all the limitations as applied to Claim 2.
	However, Burdick/Alsuwaidi, do not explicitly teach wherein:
the specifications of the moving body include an allowable space with other adjacent moving bodies which can be allowed in the accommodation area. 
the use fee determination unit increases the use fee as the allowable space is larger. 
	But, Scholz in the analogous art of parking, teaches wherein:
the specifications of the moving body include an allowable space with other adjacent moving bodies which can be allowed in the accommodation area. (Page 8, Lines 6-12); (Page 11, Lines 14-19); and (Page 16, Lines 19-24)(Scholz teaches that maneuvering space and access space are needed on demand such as the minimum space between two vehicles, which, this is the minimum parking distance of all parked vehicles, see Page 11, Lines 14-19. Scholz, further, teaches individual vehicle lengths will be considered when determining the additional space requirements, Page 16, Lines 19-24. Scholz, also, teaches that the vehicle parameters including the additional space requirements such as the maneuver space or loading space may be used for determining a calculation of a parking fee, see Page 8, Lines 6-12)
the use fee determination unit increases the use fee as the allowable space is larger. (Page 8, Lines 9-13); and (Page 19, Lines 26-29)(Scholz teaches that the parking fee to be paid by each of the vehicles’ is determined based on the individual vehicle length and at least one additional space requirement, see Page 19, Lines 26-29. Scholz, further, teaches the larger the space is the higher the fee (i.e., increases the use fee as the allowable space is larger), see Page 8, Lines 9-13)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick and determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, by incorporating the teachings of making the parking fee higher based on the vehicle length and the additional space between the vehicles parked of Scholz, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent users from paying extra costs for the additional space by limiting the maximum allowed movement distance to be very low. (Scholz: Paragraph(s) 0030 and 0058)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925), as applied to Claim 1, and further in view of  Paiva Ferreira et al. (US 2017/0212511) and further in view of Zhuang (CN 110047319A).
Regarding Claim 4, Burdick/Alsuwaidi, teaches all the limitations as applied to Claim 1.
However, Burdick/Alsuwaidi, doesn’t explicitly teach wherein:
the traveling performance of the moving body includes a minimum turning radius of the moving body.
the use fee determination unit increases the use fee as the minimum turning radius is larger.
	But, Paiva Ferreira et al. in the analogous art of parking, teaches the traveling performance of the moving body includes a minimum turning radius of the moving body. (Paragraph 0047 and 0049)(Paiva Ferreira et al. teaches a parking lot with various buffer areas that will determine the minimum turning radius values for vehicles. The system can determine a minimum turning radius of 5m for a midsize car (i.e., traveling performance of the moving body includes a minimum turning radius))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick and determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, by incorporating the teachings of determining a minimum turning radius for a midsize car of Paiva Ferreira et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the space needed to park cars. (Paiva Ferreira et al.: Paragraph 0002)
	With respect to the above limitations: while Paiva Ferreira et al. teaches a system that can determine a minimum turning radius for a vehicle. However, Burdick/Alsuwaidi/Paiva Ferreira et al., doesn’t explicitly teach the parking fee will increase as the minimum turning radius gets larger. 
	But, Zhuang in the analogous art of , teaches the use fee determination unit increases the use fee as the minimum turning radius is larger. (Page 9, “Collect all available parking spaces…”)(Zhuang teaches a cost for a parking space includes a turning radius. Zhuang, further, teaches that the larger the turning radius the higher the cost (i.e., increases the use fee as the minimum turning radius is larger))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick, determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, and determining a minimum turning radius for a midsize car of Paiva Ferreira et al., by incorporating the teachings of increasing a cost based on a larger turning radius of Zhuang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve parking operation efficiency of the parking lot by helping users’ find parking spaces. (Zhuang: Page 1, “The object of the present invention…”)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925), as applied to Claim 1, and further in view of  Paiva Ferreira et al. (US 2017/0212511).
Regarding Claim 5, Burdick/Alsuwaidi, teaches all the limitations as applied to Claim 1. 
However, Burdick/Alsuwaidi, doesn’t explicitly teach 
a communication unit configured to communicate with the moving body or a terminal device of a user of the moving body. 
wherein
the acquisition unit is configured to acquire the information via the communication unit. 
	But, Paiva Ferreira et al. in the analogous art of parking, teaches 
a communication unit configured to communicate with the moving body or a terminal device of a user of the moving body. (Paragraph 0035)Paiva Ferreira et al. teaches the communication protocol for the self-automated parking lot can establish communication between the parking lot controller and the vehicle. Paiva Ferreira et al., further, teaches that the parking lot can communicate with the vehicle through a V2I communication device)
wherein
the acquisition unit is configured to acquire the information via the communication unit. (Paragraph(s) 0035 and 0060)(Paiva Ferreira et al. teaches that the vehicle and the parking lot controller can exchange information once the vehicle enters the parking lot. The information exchanged can include the vehicles’ width, length, and turning radius)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick and determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, by incorporating the teachings of a vehicle and a parking lot controller exchanging vehicle information of Paiva Ferreira et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help the parking lot manage the mobility of the parked
vehicles. (Paiva Ferreira et al.: Paragraph 0043)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925) and Paiva Ferreira et al. (US 2017/0212511), as applied to Claim 5, and further in view of Ishikawa (JP 2005085118 A).
Regarding Claim 6, Burdick/Alsuwaidi/Paiva Ferreira et al., teaches all the limitations as applied to Claim 5.
However, Burdick/Alsuwaidi/Paiva Ferreira et al., do not explicitly teach wherein:
the acquisition unit is configured to receive a maintenance request for the moving body via the communication unit.
the use fee determination unit adds a cost for maintenance based upon the maintenance request to the use fee. 
	But, Ishikawa in the analogous art of having a motor vehicle repaired while parked in a parking space, teaches wherein:
the acquisition unit is configured to receive a maintenance request for the moving body via the communication unit. (Paragraph(s) 0020, 0024-0025, and 0058)(Ishikawa teaches that a user is able to input the vehicle information using a device, which, includes the repair request content and such request will be sent to a control unit) 
the use fee determination unit adds a cost for maintenance based upon the maintenance request to the use fee. (Paragraph(s) 0018, 0029-0030 and 0058)(Ishikawa teaches that the repair fee can be added to the parking fee such that both fees can be settled at once. Examiner, respectfully, notes that this invention can be for a motor vehicle, see paragraph 0058)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick, determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, and a parking system of Paiva Ferreira et al., by incorporating the teachings of adding a repair fee to a parking fee for a motor vehicle that is parked in a parking space of Ishikawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve user convenience by having the vehicle be repaired in a parking space, which, will eliminate the need to search for a repair shop for a motor vehicle. (Ishikawa: Paragraph(s) 0030 and 0058)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925), as applied to Claim 1, and further in view of Ishikawa (JP 2005085118 A).
	Regarding Claim 7, Burdick/Alsuwaidi, teaches all the limitations as applied to Claim 1.
	However, Burdick/Alsuwaidi, doesn’t explicitly teach wherein the use fee determination unit is configured to change the use fee based upon an use situation of the accommodation area.
	But, Ishikawa in the analogous art of having a motor vehicle repaired while parked in a parking space, teaches wherein the use fee determination unit is configured to change the use fee based upon an use situation of the  accommodation area. (Paragraph(s) 0018 and 0030)(Ishikawa teaches a fee settlement device can perform registration of a repair request, which, the settlement of a usage fee will include the sum of the parking fee and the repair fee (i.e., change the use fee based upon an use situation), see paragraph 0018. The user is able to settle the parking fee and the repair fee at the same time, see paragraph 0030)	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining the length of a vehicle and based on the vehicle length determining a parking fee of Burdick and determining the size of the vehicle, which, will be used to then determine the approximate position of the vehicle within the parking lot of Alsuwaidi, by incorporating the teachings of adding a repair fee to a parking fee for a motor vehicle that is parked in a parking space of Ishikawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve user convenience by having the vehicle be repaired in a parking space, which, will eliminate the need to search for a repair shop for a motor vehicle. (Ishikawa: Paragraph(s) 0030 and 0058)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (US 2010/0145811) in view of Alsuwaidi (US 2016/0321925), as applied to Claim 1, and further in view of Latotzki (US 2017/0329346).
	Regarding Claim 8, Burdick/Alsuwaidi, teaches all the limitations as applied to Claim 1.
	However, Burdick/Alsuwaidi, do not explicitly teach wherein: 
the accommodation area includes a boarding area for allowing the user to get on and off.
the accommodation area is an automatic valet parking type accommodation area configured to automatically drive the moving body at least between the boarding area and an accommodation space accommodating the moving body. 
	But, Latotzki in the analogous art of autonomous parking, teaches wherein: 
the accommodation area includes a boarding area for allowing the user to get on and off. (Paragraph 0042); and (Fig. 3)(teaches a semi-autonomous valet parking for vehicles, which, the driver can leave the vehicle at the roadside or hotel entrance (i.e., get off). further, teaches that the driver can receive the vehicle in the spot or at an exit (i.e., get on))
the accommodation area is an automatic valet parking type accommodation area configured to automatically drive the moving body at least between the boarding area and an accommodation space accommodating the moving body. (Paragraph 0042); and (Fig. 3)(teaches that the semi-autonomous valet vehicle can drop the driver off at the hotel entrance,  which, the vehicle will then search for a suitable nearby parking spot)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of parking a vehicle in a parking space of Burdick and parking a vehicle in a parking lot of Alsuwaidi, by incorporating the teachings of an autonomous valet vehicle that is able to drop-off and pick-up the driver of Latotzki et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase safety by the vehicle being able to determine a port that is safe for stopping to pick up the customer. (Latotzki: Paragraph 0053)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628